DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the client machine" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of furthering prosecution, the examiner has interpreted "the client machine" as “a client machine”.
Claim 1 recites the limitation "the remote verification server" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation “a remote server” in line 4-5, but it is not specified to be a remote verification server. For the purpose of furthering prosecution, the examiner has interpreted "the remote verification server" as “the remote server”.
Claim 2 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There was no method that was claimed in claim 1 which claim 2 is dependent upon. For the purpose of furthering prosecution, the examiner has interpreted “the method” as “the computing device”.
Claim 2 recites the limitation "the client machine" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recited limitation “the client machine”, but for the purpose of furthering prosecution, the examiner has interpreted "the client machine" of claim 1 as “a client machine”.
Claim 3 recites the limitation "the client machine" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recited limitation “the client machine”, but for the purpose of furthering prosecution, the examiner has interpreted "the client machine" of claim 1 as “a client machine”.
Claim 6 recites the limitation "the verification server" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation “a remote server” in line 4-5, but it is not specified to be a verification server. For the purpose of furthering prosecution, the examiner has interpreted "the verification server" as “the remote server”.
Claim 7 recites the limitation "the geolocation information" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5, which claim 7 depends upon, does not recite a geolocation information. However, claim 6 recites the limitation “geolocation information” in line 2. For the purpose of furthering prosecution, the examiner has interpreted "claim 7 to be depended upon claim 6 rather than claim 5.
Claim 10 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There was no method that was claimed in claim 1 which claim 10 is dependent upon. For the purpose of furthering prosecution, the examiner has interpreted “The method” as “The computing device”.
Claim 11 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There was no method that was claimed in claim 1 which claim 11 is dependent upon. For the purpose of furthering prosecution, the examiner has interpreted “The method” as “The computing device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-12, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collins et al. (US 10,573,012 B1), hereinafter referred to as Collins.

Regarding claim 1, Collins discloses a computing device (Fig. 53, mobile device) comprising: 
a camera (Col 7, lines 5-6, “mobile devices with built-in cameras for capturing image data associated with a damaged item” ) operable to capture an image of object verification information uniquely 5identifying an object (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”) in physical proximity to the client machine (Col 8, lines 24-27, “a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle”, the mobile device is in physical proximity as the vehicle); 
a communication interface (Col 7, lines 13-15, “WAN networking environment, the server 101 may include a modem 127 or other means for establishing communications over the WAN 129, such as the Internet 131”) operable to transmit the object identification (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”) to a remote server (Col 8, lines 2-5, “mobile user devices configured to capture image data (e.g., via a camera, etc.) associated with a damaged insured item and to transmit the image data to server 101”) and to receive from the server a security key associated with the object (Col 28, lines 38-46, “FIG. 12 shows a login screen displayed on a user device (e.g., mobile phone, tablet, etc.) in accordance with at least one aspect of the present disclosure. Login screen 1201 may allow an agent associated with an entity managing enhanced claims processing server 101 to enter a username and password to login to an application and access capabilities related to capturing damage data associated with an insured item owned/operated by a potential customer/customer of an entity managing enhanced claims processing server 101.”, the security key is the login that is associated with the insured vehicle); 
a processor (Fig. 1 processor) operable to generate a multi-view interactive digital media representation (MVIDMR) (Fig. 8 shows different view of the image which the user can interact with, Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle as shown in Fig. 39, the user can interact with the image, Col 2 lines 1-3, “processing server may generate a 3D image of a baseline vehicle based on the plurality of 3D images.”), the MVIDMR including a plurality of images of the object captured via the camera (Fig. 8, plurality of images captured by the user using the mobile device, Col 8, lines 24-30, “with aspects of the disclosure, a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle. The photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.), current odometer reading, and/or multiple angles/close-up shots of the damage associated with the insured vehicle.”), 10each of the images being captured from a respective viewpoint (Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle), the viewpoints corresponding to the movement of the computing device through space in proximity to the object (Col 8, lines 24-30, “with aspects of the disclosure, a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle. The photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.), current odometer reading, and/or multiple angles/close-up shots of the damage associated with the insured vehicle.”, the user walk around the image to capture different angle of the vehicle, Col 10, lines 31-34, , “the use of multiple photos (e.g., via stereoscopic techniques), video (e.g., by walking around the vehicle to generate a complete view), and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle”), the MVIDMR including the security key (Col 28, lines 38-46, “FIG. 12 shows a login screen displayed on a user device (e.g., mobile phone, tablet, etc.) in accordance with at least one aspect of the present disclosure. Login screen 1201 may allow an agent associated with an entity managing enhanced claims processing server 101 to enter a username and password to login to an application and access capabilities related to capturing damage data associated with an insured item owned/operated by a potential customer/customer of an entity managing enhanced claims processing server 101.”, the security key is the login that is associated with the insured vehicle, the user can only upload the multiple angles and views images if they login to the system to gain access), wherein the MVIDMR is transmitted to the remote verification server (Col 8, lines 2-5, “mobile user devices configured to capture image data (e.g., via a camera, etc.) associated with a damaged insured item and to transmit the image data to server 101”) via the communication interface (Col 7, lines 13-15, “WAN networking environment, the server 101 may include a modem 127 or other means for establishing communications over the WAN 129, such as the Internet 131”); and 
a display screen via which the MVIDMR is navigable in one or more dimensions (Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows a display screen that display different angles of the vehicle which can be navigated by the user).  

Regarding claim 6, Collins discloses t30tthe computing device recited in claim 1 (Fig. 53, mobile device), wherein the communication interface (Col 7, lines 13-15, “WAN networking environment, the server 101 may include a modem 127 or other means for establishing communications over the WAN 129, such as the Internet 131”) is further operable to transmit geolocation information (Col 45 lines 29-33, received data may be associated with generated claim, which may include a customer name, a date for the event, a description for the event, a location for the event, a location for the customer, a VIN number for the vehicle, a policy number, and any other suitable claim information”, location of the event can be transmitted to the server”) to the verification server (Col 8, lines 5, “server 101”).  

5 Regarding claim 8, Collins discloses t30tthe computing device recited in claim 1 (Fig. 53, mobile device), wherein the movement of the computing device through space comprises a 360-degree arc around the object (Col 10, lines 32-35, “the use of multiple photos (e.g., via stereoscopic techniques), video (e.g., by walking around the vehicle to generate a complete view), and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle”, walking around is a 360 degree arc movement).  

Regarding claim 9, Collins discloses t30tthe computing device recited in claim 1 (Fig. 53, mobile device), wherein generating the MVIDMR (Fig. 8 shows different view of the image which the user can interact with, Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle as shown in Fig. 39, the user can interact with the image, Col 2 lines 1-3, “processing server may generate a 3D image of a baseline vehicle based on the plurality of 3D images.”) comprises: 
identifying a plurality of key points associated with the object (Col 57, lines 11-14, “baseline 3D image may include a reference point, such as the point in the reference image with (X,Y,Z) coordinates of (0, 0, 0)”); 10
for each of the images, determining respective locations for one or more of the key points in the image (Col 57, lines 14-19, “The reference point may be, for example, the bottom-left point on the passenger side of the vehicle, the top-right point on the front bumper, or any other point on the vehicle. The reference point on the generated 3D image may be determined, and the 3D image may be oriented relative to the baseline 3D image using the reference point.”); and 
positioning the images with respect to each other based in part on the key point locations (Col 57, lines 21-25, “the point in the generated 3D image having the coordinates of (56, 43, 1) may be matched to the point having the same coordinates in the baseline 3D image. Accordingly, the generated 3D image may be aligned to the baseline 3D image”).  

15 Regarding claim 10, Collins discloses t30tthe method recited in claim 1 (Fig. 53, mobile device, examiner has interpreted this to be computing device), wherein the object is a vehicle (Fig. 41, object is vehicle), and wherein the object identification information comprises a vehicle identification number (VIN) (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”).  

Regarding claim 11, Collins discloses t30tthe method recited in claim 10 (Fig. 53, mobile device, examiner has interpreted this to be computing device), wherein transmitting the object identification information (Col 8, lines 2-5, “mobile user devices configured to capture image data (e.g., via a camera, etc.) associated with a damaged insured item and to transmit the image data to server 101”) comprises transmitting a picture of a VIN plate on a vehicle dashboard (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”).  

Regarding claim 12, Collins discloses a method (Abstract, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”) comprising: 
transmitting (Col 8, lines 2-5, “mobile user devices configured to capture image data (e.g., via a camera, etc.) associated with a damaged insured item and to transmit the image data to server 101”) object identification information (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”)  from a client machine (Fig. 53, mobile device) to a remote verification server (Col 8, lines 5, “server 101”), the object identification information uniquely identifying an object (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”) in physical proximity to the client machine (Col 8, lines 24-27, “a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle”, the mobile device is in physical proximity as the vehicle); 
25receiving from the server a security key associated with the object (Col 28, lines 38-46, “FIG. 12 shows a login screen displayed on a user device (e.g., mobile phone, tablet, etc.) in accordance with at least one aspect of the present disclosure. Login screen 1201 may allow an agent associated with an entity managing enhanced claims processing server 101 to enter a username and password to login to an application and access capabilities related to capturing damage data associated with an insured item owned/operated by a potential customer/customer of an entity managing enhanced claims processing server 101.”, the security key is the login that is associated with the insured vehicle); 
generating at the client machine a multi-view interactive digital media representation (MVIDMR) (Fig. 8 shows different view of the image which the user can interact with, Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle as shown in Fig. 39, the user can interact with the image, Col 2 lines 1-3, “processing server may generate a 3D image of a baseline vehicle based on the plurality of 3D images.”), the MVIDMR (Fig. 8 shows different view of the image which the user can interact with, Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle as shown in Fig. 39, the user can interact with the image, Col 2 lines 1-3, “processing server may generate a 3D image of a baseline vehicle based on the plurality of 3D images.”) including a plurality of images of the object (Fig. 8, plurality of images captured by the user using the mobile device, Col 8, lines 24-30, “with aspects of the disclosure, a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle. The photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.), current odometer reading, and/or multiple angles/close-up shots of the damage associated with the insured vehicle.”), each of the images being captured from a respective viewpoint (Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle), the viewpoints corresponding to the movement of the client machine through space in proximity to the object (Col 8, lines 24-30, “with aspects of the disclosure, a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle. The photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.), current odometer reading, and/or multiple angles/close-up shots of the damage associated with the insured vehicle.”, the user walk around the image to capture different angle of the vehicle, Col 10, lines 31-34, , “the use of multiple photos (e.g., via stereoscopic techniques), video (e.g., by walking around the vehicle to generate a complete view), and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle”), the MVIDMR including the security 30key (Col 8, lines 2-5, “mobile user devices configured to capture image data (e.g., via a camera, etc.) associated with a damaged insured item and to transmit the image data to server 101”), the MVIDMR being navigable in one or more dimensions via a user interface at the client machine (Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows a display screen that display different angles of the vehicle which can be navigated by the user); and 
transmitting the MVIDMR to the remote verification server (Col 56 lines 2-4, mobile device may alternatively generate the 3D image using the captured images and send the 3D image to the processing server).  

Regarding claim 16, Collins discloses the method recited in claim 12 (Abstract, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”), the method further comprising transmitting geolocation information (Col 45 lines 29-33, received data may be associated with generated claim, which may include a customer name, a date for the event, a description for the event, a location for the event, a location for the customer, a VIN number for the vehicle, a policy number, and any other suitable claim information”, location of the event can be transmitted to the server”) to the verification server (Col 8, lines 5, “server 101”).  

Regarding claim 18, Collins discloses the method recited in claim 12 (Abstract, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”), wherein the movement of the computing device through 20space comprises a 360-degree arc around the object (Col 10, lines 32-35, “the use of multiple photos (e.g., via stereoscopic techniques), video (e.g., by walking around the vehicle to generate a complete view), and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle”, walking around is a 360 degree arc movement).  

Regarding claim 19, Collins discloses one or more non-transitory computer readable media (Col 2 lines 60-64, “non-transitory computer-readable media described herein may store computer-readable instructions that, when executed by a computing device, cause the computing device to perform any of the method”) having instructions stored thereon for performing a method (Abstract, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”), the method comprising: 
transmitting (Col 8, lines 2-5, “mobile user devices configured to capture image data (e.g., via a camera, etc.) associated with a damaged insured item and to transmit the image data to server 101”) object identification information (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”)  from a client machine (Fig. 53, mobile device) to a remote verification server (Col 8, lines 5, “server 101”), the object identification information uniquely identifying an object (Col 8, lines 27-30, “photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.),”) in physical proximity to the client machine (Col 8, lines 24-27, “a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle”, the mobile device is in physical proximity as the vehicle); 
25receiving from the server a security key associated with the object (Col 28, lines 38-46, “FIG. 12 shows a login screen displayed on a user device (e.g., mobile phone, tablet, etc.) in accordance with at least one aspect of the present disclosure. Login screen 1201 may allow an agent associated with an entity managing enhanced claims processing server 101 to enter a username and password to login to an application and access capabilities related to capturing damage data associated with an insured item owned/operated by a potential customer/customer of an entity managing enhanced claims processing server 101.”, the security key is the login that is associated with the insured vehicle); 
generating at the client machine a multi-view interactive digital media representation (MVIDMR) (Fig. 8 shows different view of the image which the user can interact with, Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle as shown in Fig. 39, the user can interact with the image, Col 2 lines 1-3, “processing server may generate a 3D image of a baseline vehicle based on the plurality of 3D images.”), the MVIDMR (Fig. 8 shows different view of the image which the user can interact with, Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle as shown in Fig. 39, the user can interact with the image, Col 2 lines 1-3, “processing server may generate a 3D image of a baseline vehicle based on the plurality of 3D images.”) including a plurality of images of the object (Fig. 8, plurality of images captured by the user using the mobile device, Col 8, lines 24-30, “with aspects of the disclosure, a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle. The photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.), current odometer reading, and/or multiple angles/close-up shots of the damage associated with the insured vehicle.”), each of the images being captured from a respective viewpoint (Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle), the viewpoints corresponding to the movement of the client machine through space in proximity to the object (Col 8, lines 24-30, “with aspects of the disclosure, a user (e.g., a claimant) of a mobile device (e.g., mobile phone, personal digital assistant (PDA), etc.) may take a variety of photos associated with damage to an insured vehicle. The photos may include wide shots of the damaged vehicle, pictures of an identification number associated with the damaged vehicle (e.g., a vehicle identification number (VIN), etc.), current odometer reading, and/or multiple angles/close-up shots of the damage associated with the insured vehicle.”, the user walk around the image to capture different angle of the vehicle, Col 10, lines 31-34, , “the use of multiple photos (e.g., via stereoscopic techniques), video (e.g., by walking around the vehicle to generate a complete view), and/or three-dimensional photos/video may assist in determining the depth of damage to a vehicle”), the MVIDMR including the security 30key (Col 8, lines 2-5, “mobile user devices configured to capture image data (e.g., via a camera, etc.) associated with a damaged insured item and to transmit the image data to server 101”), the MVIDMR being navigable in one or more dimensions via a user interface at the client machine (Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows a display screen that display different angles of the vehicle which can be navigated by the user); and 
transmitting the MVIDMR to the remote verification server (Col 56 lines 2-4, mobile device may alternatively generate the 3D image using the captured images and send the 3D image to the processing server).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 13-15. 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Kuruvilla et al. (US 20200111201 A1), hereinafter referred to as Kuruvilla.

Regarding claim 2, Collins discloses the computing device recited in claim 1 (Fig. 53, mobile device), the method further comprising: capturing inertial measurement unit (IMU) data from an IMU located within the client machine.  

Collins does not expressly disclose capturing inertial measurement unit (IMU) data from an IMU located within the client machine.  
	However, Kuruvilla teaches capturing inertial measurement unit (IMU) data (para. 0054, “sensor module 240 may be a sensor that generates sensor data based on a sensed condition”) from an IMU located within the client machine (para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, inertial navigation system is another term used for IMU according to Wikipedia) .  
Collins and Kuruvilla are both considered to be analogous to the claimed invention because they are in the same field of generating 3D model from plurality of images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as taught by Collins to incorporate the teachings of Boardman of capturing inertial measurement unit (IMU) data from an IMU located within the client machine. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been so that the server can gather more information such as current geographic location regarding the user (Kuruvilla, para. 0054).

20 Regarding claim 3, the combination of Collins in view of Kuruvilla discloses the computing device recited in claim 2 (Collins, Fig. 53, mobile device), wherein the IMU includes one or more accelerometers (Kuruvilla, para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, inertial navigation system is another term used for IMU and that it accelerometers according to Wikipedia), and wherein the IMU data (Kuruvilla, para. 0054, “sensor module 240 may be a sensor that generates sensor data based on a sensed condition”)  includes information characterizing acceleration of the client machine through space during various periods of time (Kuruvilla, para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, according to Wikipedia INS measures linear acceleration).  

Regarding claim 4, the combination of Collins in view of Kuruvilla discloses the computing device recited in claim 2 (Collins, Fig. 53, mobile device), wherein the MVIDMR is generated in part based 25on the IMU data (Collins discloses generating the MVIDMR using the images captured by the mobile device in Fig. 53 and Kuruvilla teaches that the mobile device that is used to capture an image of the vehicle has an INS which is another term for IMU, so Kuruvilla teaches that the MVIDMR is generated in part of the IMU).  

Regarding claim 5, the combination of Collins in view of Kuruvilla discloses the computing device recited in claim 4 (Collins, Fig. 53, mobile device), wherein generating the MVIDMR (Fig. 8 shows different view of the image which the user can interact with, Fig. 33, Fig. 36, Fig. 37, and Fig. 38 shows different angles of the vehicle as shown in Fig. 39, the user can interact with the image, Col 2 lines 1-3, “processing server may generate a 3D image of a baseline vehicle based on the plurality of 3D images.”) comprises positioning the images with respect to each other (Col 57, lines 14-19, “The reference point may be, for example, the bottom-left point on the passenger side of the vehicle, the top-right point on the front bumper, or any other point on the vehicle. The reference point on the generated 3D image may be determined, and the 3D image may be oriented relative to the baseline 3D image using the reference point.”) based in part on the IMU data (Kuruvilla teaches that the mobile device has an INS which is another term for IMU).  

Regarding claim 7, Collins discloses the computing device recited in claim 5  (Fig. 53, mobile device, examiner has interpreted this to be dependent upon claim 6).

Collins does not expressly disclose wherein the geolocation information includes global positioning system (GPS) coordinates.  
	However, Kuruvilla teaches wherein the geolocation information includes global positioning system (GPS) coordinates (para. 0054, “sensor module 240 may be a sensor that generates sensor data based on a sensed condition. By way of example, the sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type.”).
Collins and Kuruvilla are both considered to be analogous to the claimed invention because they are in the same field of generating 3D model from plurality of images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as taught by Collins to incorporate the teachings of Boardman of capturing inertial measurement unit (IMU) data from an IMU located within the client machine. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been so that the server can gather more information such as current geographic location regarding the user (Kuruvilla, para. 0054).
  
Regarding claim 13, Collins discloses the method recited in claim 12 (Abstract, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”).

Collins does not expressly disclose capturing inertial measurement unit (IMU) data from an IMU located within the client machine.  
	However, Kuruvilla teaches capturing inertial measurement unit (IMU) data (para. 0054, “sensor module 240 may be a sensor that generates sensor data based on a sensed condition”) from an IMU located within the client machine (para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, inertial navigation system is another term used for IMU according to Wikipedia) .  
Collins and Kuruvilla are both considered to be analogous to the claimed invention because they are in the same field of generating 3D model from plurality of images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Collins to incorporate the teachings of Boardman of capturing inertial measurement unit (IMU) data from an IMU located within the client machine. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been so that the server can gather more information such as current geographic location regarding the user (Kuruvilla, para. 0054).

Regarding claim 14, the combination of Collins in view of Kuruvilla discloses the method recited in claim 13 (Collins, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”), wherein the IMU includes one or more accelerometers (Kuruvilla, para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, inertial navigation system is another term used for IMU and that it accelerometers according to Wikipedia), and wherein the IMU data (Kuruvilla, para. 0054, “sensor module 240 may be a sensor that generates sensor data based on a sensed condition”)  includes information characterizing acceleration of the client machine through space during various periods of time (Kuruvilla, para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, according to Wikipedia INS measures linear acceleration).  

10 Regarding claim 15, the combination of Collins in view of Kuruvilla discloses the method recited in claim 13 (Collins, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”), wherein the MVIDMR is generated in part based 25on the IMU data (Collins discloses generating the MVIDMR using the images captured by the mobile device in Fig. 53 and Kuruvilla teaches that the mobile device that is used to capture an image of the vehicle has an INS which is another term for IMU, so Kuruvilla teaches that the MVIDMR is generated in part of the IMU).  

Regarding claim 17, Collins discloses the method recited in claim 16 (Collins, “Systems and methods provide for an automated system for generating one or more three dimensional (3D) images of a vehicle and/or a baseline image for that vehicle.”).
	However, Kuruvilla teaches wherein the geolocation information includes global positioning system (GPS) coordinates (para. 0054, “sensor module 240 may be a sensor that generates sensor data based on a sensed condition. By way of example, the sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type.”).
Collins and Kuruvilla are both considered to be analogous to the claimed invention because they are in the same field of generating 3D model from plurality of images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Collins to incorporate the teachings of Boardman of capturing inertial measurement unit (IMU) data from an IMU located within the client machine. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been so that the server can gather more information such as current geographic location regarding the user (Kuruvilla, para. 0054).

Regarding claim 20,5Re Collins discloses one or more non-transitory computer readable media recited in claim 19 (Col 2 lines 60-64, “non-transitory computer-readable media described herein may store computer-readable instructions that, when executed by a computing device, cause the computing device to perform any of the method”). 

Collins does not expressly disclose capturing inertial measurement unit (IMU) data from an IMU located within the client machine, wherein the IMU includes one or more accelerometers, and wherein the IMU data includes information characterizing acceleration of the client machine through space during 10various periods of time, and wherein the MVIDMR is generated in part based on the IMU data.
	However, Kuruvilla teaches capturing inertial measurement unit (IMU) data (para. 0054, “sensor module 240 may be a sensor that generates sensor data based on a sensed condition”) from an IMU located within the client machine (para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, inertial navigation system is another term used for IMU according to Wikipedia), wherein the IMU includes one or more accelerometers  (Kuruvilla, para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, inertial navigation system is another term used for IMU and that it accelerometers according to Wikipedia), and wherein the IMU data includes information characterizing acceleration of the client machine through space during 10various periods of time (Kuruvilla, para. 0050, “remote computing device 100 may include modules including, as illustrated, for example, one or more displays 210, an image capture module 230, a sensor module 240, and a computing device 250.”, para. 0054, “sensor module 240 may be or include a location subsystem which generates sensor data that is a location. The location may be the current geographic location of the remote computing device 100. The location subsystem may be or include any one or more of a global positioning system (GPS), an inertial navigation system (INS), a wireless (e.g., cellular) triangulation system, a beacon-based location system (such as a Bluetooth low energy beacon system), or a location subsystem of another type”, according to Wikipedia INS measures linear acceleration), and wherein the MVIDMR is generated in part based on the IMU data (Collins discloses generating the MVIDMR using the images captured by the mobile device in Fig. 53 and Kuruvilla teaches that the mobile device that is used to capture an image of the vehicle has an INS which is another term for IMU, so Kuruvilla teaches that the MVIDMR is generated in part of the IMU).
Collins and Kuruvilla are both considered to be analogous to the claimed invention because they are in the same field of generating 3D model from plurality of images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more non-transitory computer readable media as taught by Collins to incorporate the teachings of Boardman of capturing inertial measurement unit (IMU) data from an IMU located within the client machine, wherein the IMU includes one or more accelerometers, and wherein the IMU data includes information characterizing acceleration of the client machine through space during 10various periods of time, and wherein the MVIDMR is generated in part based on the IMU data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been so that the server can gather more information such as current geographic location regarding the user (Kuruvilla, para. 0054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENISE G ALFONSO/            Examiner, Art Unit 2663                                                                                                                                                                                            
/CLAIRE X WANG/            Supervisory Patent Examiner, Art Unit 2663